EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. In claim 1 on p.8 on the 4th line (formula counting as one line), delete
“, and each of “n” is an integer of from 1 to 12” .
 	The following amendment is being made to insert text into claim 20 not present in the claims of 1/28/21.
	2. Insert the following text for claim 20 after  “(ORIGINAL)”
- - - The compound of claim 17, wherein “p” is 3, 4, or 5.   - - -  .

Additionally the following punctuation is being made to claims 18 and 19 as pointed out on 3/9/21.
	3. In claim 18 after “-N-“   insert   - - -  .  - - - .
	4. In claim 19 delete “,” at the end of the line and insert in its place  - - -  .  - - - .

/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624